IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-11232
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

WILLIAM D. BROSSEAU,

                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3:96-CR-315-1-X
                       - - - - - - - - - -

                        November 17, 1998
Before EMILIO M .GARZA, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     William D. Brosseau appeals his sentence for fraudulently

selling securities in interstate commerce, in violation of

15 U.S.C. §§ 77q(a), 77x.   He contends that his counsel was

ineffective at sentencing and that the district court denied him

a meaningful allocution pursuant to Fed. R. Crim. P. 32(c)(3)(C).

Neither argument has merit.   The record is not sufficiently

developed regarding the ineffective-assistance-of-counsel claim,

which is being raised for the first time in this court.

Accordingly, this court will not reach the merits of the claim.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 97-11232
                               -2-

See United States v. Higdon, 832 F.2d 312, 314 (5th Cir. 1987).

As for meaningful allocution, the record shows that Brosseau was

afforded several opportunities to address the court on any matter

of his choice, and he did so at length.   The district court did

not deny Brosseau a meaningful allocution.     See United States v.

Myers, 150 F.3d 459, 461-62 (5th Cir. 1998).

     AFFIRMED.